As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 98.7% Aerospace & Defense: 3.9% Precision Castparts Corp. $ Beverages: 2.5% SABMiller PLC - ADR Biotechnology: 9.1% Alexion Pharmaceuticals, Inc. * Celgene Corp. * Chemicals: 7.8% Ecolab, Inc. Monsanto Co. Computers & Peripherals: 6.5% Apple, Inc. Energy Equipment & Services: 2.3% Schlumberger Ltd. Health Care Equipment & Supplies: 3.8% Intuitive Surgical, Inc. * Hotels, Restaurants & Leisure: 11.5% Las Vegas Sands Corp. Starbucks Corp. Yum Brands, Inc. Industrial Conglomerates: 3.7% General Electric Co. Internet Software & Services: 11.1% eBay, Inc. * Google, Inc. - Class A * Tencent Holdings Ltd. - ADR IT Services: 7.8% Cognizant Technology Solutions - Class A * Visa, Inc. - Class A Media: 7.1% Discovery Communications, Inc. * Time Warner, Inc. Multiline Retail: 5.9% Dollar General Corp. * Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels: 2.5% Kinder Morgan, Inc. Personal Products: 2.7% Estee Lauder Cos., Inc. Pharmaceuticals: 3.2% Allergan, Inc. $ Road & Rail: 3.1% Union Pacific Corp. Software: 1.0% SAP AG - ADR Specialty Retail: 3.2% TJX Cos., Inc. TOTAL COMMON STOCKS (Cost $60,173,342) SHORT-TERM INVESTMENT: 0.8% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02% ^ TOTAL SHORT-TERM INVESTMENT (Cost $589,669) TOTAL INVESTMENTS IN SECURITIES: 99.5% (Cost $60,763,011) Other Assets in Excess of Liabilities: 0.5% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Annualized seven day yield as of March 31, 2013. ADR - American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. Generally Accepted Accounting Principles establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2013. Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
